DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling transmission as a 5-part, 6-part or 7-part coupling, and a coupling transmission configured as a thrust crank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1 and 16 it is unclear what is meant by “supporting the device against the environment”. Further in claim 1, and throughout the claims, it is unclear what is meant by a “non-uniformly translating transmission”. On page 4 of the current specification applicant defines this as “transmissions which comprise non-uniform translation. In other words, for said transmissions, the translation between an input part of the transmission and an output part of the transmission is not constant”. In the present case it is unclear what would be the input part, and what would be the output part. In claim 2 it is unclear what the predefined point is, and how it relates to the claimed device.  In claim 3 there is no antecedent basis for the term “the coupling transmission”. Further in claim 3 it is unclear what is meant by “in a region of a fixed point in space”. In claim 6 it is unclear how the device can be structured to be arranged as a 5-part, 6-part or 7-part coupling transmission. In claim 8 it is unclear what is meant by a “thrust crank” and “straight guidance” and how such a coupling transmission would be structured and arranged. In claim 9 it is unclear what is meant by “corresponding to a frame of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata(US20140346292).
	[claim 1] Tabata teaches a device(10) for carrying a monitor(20) comprising a connection element(80) for connection to a monitor, and a support frame(42) for supporting the device against the environment, wherein the connection element and the support frame are arranged pivotably relative to one another(fig 2-4), characterized in that the support frame and the connection element are connected by means of a non-uniformly translating transmission for providing the pivotability of the connection element relative to the support frame which are connected pivotably to each other. 

	[claim 3] wherein the non-uniformly translating transmission is configured in a way that a predefined point(point on monitor 20) which is held at a fixed position relative to the connection element is held during a pivot movement of the connection element by means of the coupling transmission(non-uniformly translating transmission) relative to the support frame within a predefined pivot angle in a region of a fixed point in space.
	[claim 4] wherein the connection element and/or the non-uniformly translating transmission is configured in a way that the predefined point corresponds to a center of gravity of a monitor connected to the connection element. 
	[claim 5]  wherein the non-uniformly translating transmission is a coupling transmission. 
	[claim 6] wherein the coupling transmission is configured as a 4-part coupling transmission(fig 2). 
	[claim 7] wherein the coupling transmission is formed as a double swingarm(fig 2). 
	[claim 8] wherein the coupling transmission is configured as a thrust crank(70) including wherein the thrust crank includes a straight guidance(fig 4). 
	[claim 9] wherein the support frame corresponds to a frame of the coupling transmission. 
	[claim 10] wherein the connection element(80) corresponds to a wing arm of the coupling transmission. 

	[claim 12] wherein at least one rotary joint(connecting 70 to 50) of the non-uniformly translating transmission is configured to be frictionally decoupled at least when pivoting against a direction of a torque acting on the non-uniformly translating transmission due to a force of gravity from the mass of a mounted monitor(see para[0038][0040]), wherein a sprag clutch(70) is provided on the rotary joint.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata as applied to claims 1 above in view of Pankros et al(US20120033371).
Tabata teaches a device as detailed above, however Tabata does not teach the use of a motor acting on the rotary joint to assist the pivoting movement of the connection element relative to the support frame, or a sensor element, comprising a force or torque sensor for detecting a measured value and activating the motor when the value exceeds a predetermined threshold, or an operation switch  with a first switching position corresponding to a switched off position, a second switching position for operating the motor in a first direction and a third switching position for operating the motor in a direction opposite the first direction. Pankros teaches a similar display mounting device which uses a motor(actuator 60) having a force sensor(see para[0062]) and an operation switch(para[0062]) to retract(move in first direction), extend(move in second direction opposite first direction) or switch off, the arrangement allowing for automated mechanical adjustment of the device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the motor, sensor and switch arrangement of Pankros with the device of Tabata, as this would allow for automated adjustment of the supported device as taught by Pankros.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210289644, US10738941, US10172447, US20170300083, US9625091, US9622360, US9372512, US7887014, US7630193, US20090095869, US7513474, US20080296452, US20080054133, US20040054438, US6540471, US6412363, US6301988, US5088676.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632